Citation Nr: 1109288	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-30 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a psychiatric disorder, to include bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from July 12, 1974, to November 3, 1974.  She also had subsequent service in the United States Army Reserve and the Kentucky Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The decision determined that the Veteran had not submitted new and material evidence sufficient to reopen her claim.

The Veteran had a hearing before a RO hearing officer in September 2009.  Unfortunately, the tape which contained the hearing testimony was lost.  She later testified at a travel Board hearing at the RO in October 2010; this hearing was conducted by the undersigned Veterans Law Judge.  A transcript of the testimony has been placed in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking to reopen her claim of service connection for a psychiatric disorder, to include bipolar disorder.  The claim was most recently finally denied by the RO in December 2005.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

In her original April 2005 claim for service connection (see VA Form 21-526), the Veteran notified VA that she had claimed or was in receipt of Social Security Administration (SSA) disability benefits.  An April 2005 VA Form 119 (Report of Contact) shows that the Veteran indicated that she wanted SSA disability benefits.  An attempt to associate records from SSA with the Veteran's claims file has not been made.  These missing SSA records may constitute new and material evidence upon which the claim for service connection for a psychiatric disorder, to include bipolar disorder may be reopened.  Graves v. Brown, 8 Vet. App. 522, 524-25 (1996) (holding that, where the VA is on notice of the existence of evidence that might constitute new and material evidence to reopen a claim, the VA should inform the veteran to submit it and assist him, where possible, in obtaining it).  Thus, in order to properly adjudicate this Veteran's claim, the complete SSA records should be obtained and evaluated because these records are potentially pertinent to the Veteran's current claim for service connection.  See Clarkson v. Brown, 4 Vet. App. 565, 567-68 (1992); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding that the relevance of documents cannot be known with certainty before they are obtained).  Here, the Board is of the opinion that a remand is therefore required.  

The Veteran's complete personnel records are also not shown to be of record.  As the record shows some variously-identified periods of service in the United States Army Reserve and the Kentucky Army National Guard - to include from June 1974 to June 1977 with the Army Reserve, from June 1984 to June 1985 with the Kentucky Army National Guard, and from August 1984 to August 1986 with the Army Reserve, the Veteran's personnel records should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  

If the search for any such records yields negative results, that fact should be clearly noted, with the RO/AMC either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran should be informed in writing.  

2.  The RO/AMC should contact the National Personnel Records Center (NPRC), Records Management Center (RMC), or any other appropriate facility to request that the Veteran's complete service personnel records, including, but not limited to, copies of all records pertaining to the Veteran's service in the United States Army Reserve and the Kentucky Army National Guard be associated with the claims file.  

Efforts should also be undertaken to obtain all available service treatment records not yet associated with the claims folder.  If there are no additional available service medical records, that fact should be documented in the record on appeal.  

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  The RO/AMC should then adjudicate whether new and material evidence has been submitted to reopen the Veteran's service connection claim for a psychiatric disorder, to include bipolar disorder and, in the event that the claim is reopened, the RO should consider whether the duty to assist includes affording the Veteran a VA medical examination and/or opinion.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

